Citation Nr: 0433213	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-10 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, fracture right navicular bone, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from February 1992 to March 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected residuals, fracture right 
navicular bone are currently not productive of moderately 
severe symptomatology as examinations of the right foot/ankle 
are essentially normal and overall limitation of ankle motion 
is not marked.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for service-connected residuals, fracture right navicular 
bone have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5283 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the October 2002 rating decision and 
the February 2003 Statement of the Case (SOC) issued by a 
Decision Review Officer, which together provided the veteran 
with notice of the reasons for the rating assigned and the 
evidence needed to substantiate his claim for a higher 
rating.  The SOC provided the veteran with notice of laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  Lastly, in 
correspondence dated in May 2003, the RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini v. Principi, 17 
Vet. App. 412 (2004), opinion withdrawn by 18 Vet. App. 112 
(2004)].  In Pelegrini, the Court reaffirmed that the 
enhanced duty to notify provisions under the VCAA should be 
met prior to an initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim.  In the instant 
appeal, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  At the travel board hearing held 
before the undersigned Veterans Law Judge in September 2004, 
the veteran indicated that he had no additional evidence to 
submit.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also notes that the May 2003 VCAA notice contained 
no specific request for the veteran to provide any evidence 
in the veteran's possession that pertained to the claim, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claim.  38 C.F.R. § 3.159(b)(1) 
(2004).  Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to substantiate the claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records dated from June 2002 to January 
2003, which included clinical findings from an examination 
conducted in August 2002.  The veteran's representative, 
noting the time period, asked for another VA examination 
during the veteran's hearing, but did not describe any change 
in the veteran's disability since his last examination.  
After a review of treatment records dated after the August 
2002 examination and the veteran's testimony, the Board finds 
that another examination is not necessary to evaluate the 
severity of his disability. 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review. 


II.	Procedural History and Evidence 

By a rating decision dated in December 1995, the RO granted 
service connection for status post right navicular fracture 
and degenerative joint disease of the talonavicular joint 
right foot, and assigned a 10 percent rating under Diagnostic 
Code 5283.  In an April 1996 rating decision, the RO proposed 
to reduce the veteran's disability rating from 10 percent to 
0 percent under Diagnostic Code 5283.  The veteran was 
notified of the proposed reduction in rating in 
correspondence dated in April 1996.  In a July 1996 rating 
decision, the RO decided to continue the 10 percent 
disability rating under Diagnostic Codes "5283-5010."  [The 
veteran also sought service connection for a right ankle 
sprain in July 1999 and that claim was denied in a November 
1999 rating decision.]  In a September 2001 rating decision, 
the RO continued the 10 percent disability rating for a 
"fracture of right foot" under Diagnostic Code 5283.  In 
September 2002, the veteran filed the instant claim for an 
increased rating for the service-connected disability.  The 
October 2002 rating decision (on appeal) shows that the RO 
continued the 10 percent disability rating for "residuals, 
fracture right navicular bone" under Diagnostic Code 5283. 

The veteran submitted a couple of lay statements with his 
claim.  In a July 2002 statement, J.D.A. indicated that he 
supervised the veteran for approximately two years during 
service.  J.D.A. reported that the veteran sustained an ankle 
injury during service.  In a statement from the veteran's 
wife, she reported that the veteran had had problems with his 
"ankles" for a long time.  She indicated that the veteran 
was weak and always in pain.  She also indicated that the 
veteran was only able to work half a day, two to three days a 
week at their car wash business.   

VA treatment records dated from June 2002 to January 2003 
included a June 2002 record that indicated that the veteran's 
complaints included right ankle pain.  It was noted that the 
veteran took Tylenol and Celebrex, which helped.  The 
physical examination revealed no cyanosis and no edema.  The 
examiner noted an impression of chronic ankle pain.  A June 
2002 radiographic report noted that views of the right ankle 
revealed the following:  "a density of bone in the talus, 
which may represent an anatomical variant of normal, rule out 
osteoid osteoma."  An  impression of possible osteoid 
osteoma in the talus was noted.  A July 2002 record noted 
that a physical examination of the ankle revealed non-
tenderness and good range of motion.  An impression of 
chronic ankle pain, currently non-tender was noted.  

An August 2002 VA treatment record showed that the veteran's 
complaints included right ankle pain.  He reported that 
sometimes his ankle was good and sometimes his ankle was bad.  
He indicated that he lived with his wife and that he washed 
cars for a living.  His pain level was noted as five out of 
ten.  The pain increased with prolonged or strenuous 
activity; the pain decreased with hot soaks.  The examiner 
observed that the veteran appeared in no acute distress.  The 
physical examination revealed no grinding in the ankle with 
palpation.  The range of motion of the right ankle was 
negative 2 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 10 degrees of inversion, and 4 degrees of eversion.  
The strength in the right lower extremity was grossly 4+/5.  
The anterior drawer, posterior drawer, and McMurray's tests 
were all negative bilaterally.  There was no hamstring 
tightness and the veteran was able to stand from a sitting 
position on his own.  His unilateral balance was slightly 
decreased on the right compared to the left.  His standing 
was good and he walked without gait deviation.  The examiner 
noted an assessment of decreased ankle range of motion and 
decreased strength of the right ankle.  A plan for physical 
therapy was set forth that included short-term and long-term 
goals.  The veteran was issued "1st Step Orthotic Inserts" 
to assist with his ankle pain.  

An August 2002 record showed that the veteran received 
physical therapy for various problems, including right ankle 
pain.  An August 2002 record noted that the veteran had 10 
degrees of dorsiflexion of the right ankle.  Additional 
records dated in August 2002 showed that the veteran 
presented with complaints of "chronic back/knee and ankle 
pains."  The veteran reported that he went to Sea World and 
walked around a lot and now he felt pain.  The examiner 
observed that the veteran walked around with no difficulty.  
The physical examination revealed "intact no pedal edema +2 
pulses."  The only assessment noted was backache.  An 
October 2002 record showed that the veteran presented at the 
clinic for physical therapy for physical problems that 
included ankle pain.  The examiner noted that the veteran 
reported no pain and no increased pain after exercises.  A 
November 2002 record noted that the veteran had progressed 
well within expectations in his physical therapy.  A November 
2002 record noted that the veteran's past medical history 
included bilateral ankle pain-the right ankle worse than the 
left ankle.  It was further noted that a September 2002 x-ray 
of the right ankle revealed a "talar osteoma."

At the September 2004 travel board hearing, the veteran 
testified that he currently experienced daily swelling and 
pain in his foot and ankle.  He felt the pain on the top part 
of his foot at his ankle.  He experienced limitation of foot 
motion as he was unable to push his foot all the way down and 
up.  On a scale of one to ten, he described his pain as an 
eight and on an average day, approximately six.  To alleviate 
the swelling, he soaked his ankle or used an ice wrap.  He 
indicated that prolonged standing and walking as well as 
placing a lot of weight on his feet inflamed the complained 
of symptoms.  He was only able to walk maybe a couple of 
hundred yards and then he had to take a rest.  He maintained 
that treatment did not really help his disability.  He 
reported that he received no treatment for his disability in 
the past year and that he currently was not undergoing any 
physical therapy.  He explained that he experienced increased 
pain after he underwent physical therapy the second time 
around.  He also indicated that he took no medications for 
his disability because the medications upset his stomach.  He 
did indicate that he used an Ace bandage and supports for his 
shoes.  

With respect to employment, the veteran reported that he 
worked with his wife washing cars once a week for three or 
four hours in his mobile car washing business.  He was tasked 
with driving to the clients.  The rest of the week, his wife 
washed the cars for their business.  On a daily basis, 
however, the veteran handled the scheduling for the car 
washing business.  The veteran further reported that his 
disability limited his ability to engage in physical 
activities like household chores, mowing the lawn, and 
lifting objects.  He indicated that he was able to drive more 
than once a week for work as he was responsible for picking 
up his kids from various places and he performed other 
matters that required him to drive.  

Lastly, the veteran reported that he spent one hour a week in 
flight school and three hours per week reading and studying 
materials.  He indicated that he was going to receive a 
private pilot's license and that he was in flight school for 
his personal enjoyment.  He stated that he had not really 
looked into other occupational areas that would accommodate 
his ankle problem.  He testified that some physicians had 
advised him that there was nothing else to do that would help 
his disability other than physical therapy and medications 
and that he did not want to take medication. 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board also reviewed 
medical evidence dated prior to the veteran's current claim, 
pertaining to the history of the service-connected right foot 
disorder.  In particular, the service medical records showed 
that 1994 radiographs revealed moderate increased activity in 
the right navicular bone at its dorsal aspect and mild 
degenerative or stress related activity at the posterior 
aspect of the right ankle joint.  The January 1996 VA 
examination report showed that the veteran denied that he 
experienced any instability of his ankle.  The veteran 
complained that he felt that his symptoms were gradually 
worsening and were more pronounced with prolonged walking, 
standing, or carrying heavy objects.  The examiner noted that 
the veteran wore a soft ankle splint that reportedly offered 
him some comfort.  The physical examination revealed no 
swelling, deformity, or instability.  The range of motion of 
the right ankle revealed 25 degrees of plantar flexion and 20 
degrees of dorsiflexion.  The examiner noted that x-rays of 
the foot were within normal limits and that x-rays of the 
ankle were negative by history.  The examiner noted an 
impression of recurring right ankle tendonitis and status 
post right ankle sprain.

	
III.  Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2004).  The factors involved in evaluating and rating 
disabilities of the joints include, weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45 (2004).  

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for malunion of, or nonunion of the tarsal or metatarsal 
bones with moderate symptoms.  38 C.F.R.       § 4.71a, 
Diagnostic Code 5283 (2004).  A 20 percent rating is assigned 
for malunion of, or nonunion of the tarsal or metatarsal 
bones with moderately severe symptoms. Id.  A 30 percent 
rating is assigned for malunion of, or nonunion of the tarsal 
or metatarsal bones with severe symptoms.  Id.  With actual 
loss of use of the foot, a 40 percent rating is assigned.  
Id.

Under Diagnostic Code 5271, a 10 percent rating is assigned 
for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2004).  A 20 percent rating is assigned 
for marked limitation of ankle motion.  Id.  Normal ankle 
dorsiflexion is 20 degrees and normal plantar flexion is 45 
degrees.  38 C.F.R.        § 4.71a, Plate II (2004). 


IV.  Analysis

The evidence shows that the veteran's primary complaint is 
limitation in the functional use of his right foot/ankle due 
to pain, swelling, fatigability, and sustained or prolonged 
use.  The currently assigned 10 percent rating under 
Diagnostic Code 5283 accounts for these complaints.  The 
clinical data does not support the veteran's assertion that 
his disability has increased in severity.  The VA treatment 
records show that physical examinations conducted in June 
2002, July 2002, and August 2002, were essentially negative 
with no evidence of cyanosis, edema, tenderness, and 
grinding.  These examinations also revealed negative anterior 
drawer, posterior drawer, and McMurray's tests, with only a 
slight decrease in unilateral balance and ankle strength 
(4+/5), and absent gait deviation.  The examination findings 
noted are consistent with prior essentially negative findings 
noted in the January 1996 VA examination report.  

While the veteran testified that his physical therapy 
progressed poorly and that was the reason for his cessation 
of therapy, the VA treatment records dated in October and 
November 2002 noted that the physical therapy had been 
effective.  Thereafter, the VA treatment records show that 
the veteran largely complained of low back pain.  The June 
2002 and September 2002 x-rays were significant for a newly 
identified osteoma of the talus/talar.  The osteoma, however, 
has not been medically associated with the service-connected 
disability and no physical manifestations have been 
attributable to the osteoma in the treatment records.  The 
foregoing objective findings simply do not support a finding 
that the veteran's right foot/ankle disability manifests 
moderately severe symptomatology-the criteria associated 
with the next higher rating of 20 percent under Diagnostic 
Code 5283.  

Also, with regard to motion, the range of ankle motion was 
noted as "good" in July 2002, but loss of dorsiflexion (-2 
degrees) was apparent in August 2002.  As previously noted, 
normal ankle dorsiflexion is 20 degrees and normal ankle 
plantar flexion is 45 degrees.  The veteran, however, does 
not have overall marked limitation of ankle motion due to the 
service-connected right foot disorder as the August 2002 
examination also revealed 40 degrees of plantar flexion and 
motion on inversion and eversion.  As the range of motion 
shown in the veteran's ankle would not support a higher 
evaluation under Diagnostic Code 5271, this further evidences 
that the veteran's right/ankle foot disability is not 
productive of the moderately severe symptomatology associated 
with the next higher rating of 20 percent under Diagnostic 
Code 5283.  

In making the above determination, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004) and 
DeLuca.  The veteran's complaints of severe pain and a 
significant reduction in the functional use of his right 
foot/ankle due to fatigability, prolonged use, etc., are not 
medically supported for the reasons discussed above.    

Lastly, the Board acknowledges that x-ray evidence of 
possible mild degenerative changes at the posterior aspect of 
the right ankle joint (which was included in the original 
grant of service connection) was noted in the service medical 
records.  It appears that this finding has not been 
replicated in subsequent x-rays taken of the right 
foot/ankle.  Regardless, no physical manifestations 
attributable to arthritic findings, if present, have been 
identified that were not already accounted for in the current 
rating (functional loss due to pain) and that would not 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(2004).  Thus, a separate rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010 (2004) is not in order.  There are 
no other potentially applicable diagnostic codes under which 
the veteran may be entitled to a rating in excess of 10 
percent.  

Accordingly, the Board finds that the veteran's service-
connected residuals, fracture right navicular bone more 
closely approximates the criteria for the currently assigned 
10 percent rating under Diagnostic Code 5283.  38 C.F.R. § 
4.71a, Diagnostic Code 5283 (2004).

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected residuals, fracture 
right navicular bone cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
notes that there are no medical records that show frequent 
periods of hospitalization on account of the veteran's 
service-connected disability.  The veteran maintains that his 
disability has forced him to work only part time in his car 
washing business, but the veteran admits that he has not 
aggressively sought employment in an occupation that would 
accommodate his service-connected disability.  That a 
veteran's service-connected disability excludes him from 
performing in certain types of jobs is not a basis upon which 
disability ratings are assigned.  Rather, it is the extent to 
which a veteran's disability interferes with his ability to 
perform in any type of job in any earning capacity.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003). 

In the instant case, to the extent that the veteran's 
service-connected disability interferes with his 
employability, the currently assigned 10 percent rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  The evidence shows that the veteran's 
service-connected disability interferes with his daily life 
activities; however, there is no evidence that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely as a result of his service-connected disability.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

A higher rating in excess of 10 percent for residuals, 
fracture right navicular bone is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



